
	

114 HR 3118 IH: To eliminate the Bureau of Consumer Financial Protection by repealing title X of the Dodd-Frank Wall Street Reform and Consumer Protection Act, commonly known as the Consumer Financial Protection Act of 2010.
U.S. House of Representatives
2015-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3118
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2015
			Mr. Ratcliffe (for himself, Mr. Culberson, Mr. Bishop of Michigan, Mr. Young of Alaska, Mr. Rokita, Mr. Graves of Louisiana, Mr. Conaway, Mr. Chaffetz, Mr. Brady of Texas, Mr. Babin, Mr. Palmer, Mr. Hurd of Texas, Mr. LaMalfa, Mr. Sam Johnson of Texas, Mr. Poe of Texas, Mr. Sessions, Mr. Olson, Mr. Perry, Mr. Mulvaney, Mr. Sensenbrenner, Mr. Hudson, Mr. Walker, Mr. Smith of Texas, Mr. Farenthold, Mr. Amash, Mr. Duncan of Tennessee, Mr. Meadows, Mr. Gohmert, Mr. Cramer, Mr. Weber of Texas, Ms. Jenkins of Kansas, Mrs. Walorski, Mr. Flores, Mr. Duncan of South Carolina, Mr. Loudermilk, Mr. Allen, Mr. Harris, Mr. DeSantis, Mr. Abraham, Mr. Rouzer, Mr. Collins of Georgia, Mr. Salmon, Mr. Trott, Mr. Stewart, Mr. Huelskamp, Mr. Wilson of South Carolina, and Mr. McHenry) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To eliminate the Bureau of Consumer Financial Protection by repealing title X of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, commonly known as the
			 Consumer Financial Protection Act of 2010.
	
	
 1.RepealThe Consumer Financial Protection Act of 2010 is hereby repealed and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
		
